DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention of a processing method of Claim 13, and devices of Claims 1 and 14 directed to a judicial exception (a mathematical algorithm) without significantly more.
(1) Are the claims directed to a process, machine, manufacture or composition of matter; 
(2A) 	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea; 
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims recite an apparatus and a method and a non-transitory computer readable medium, therefore the answer is "yes". 
With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of mathematical algorithm. The step of “execute calculation of a neural network/set a division position/quantize the variable” is considered to be judicially recited mathematical concept/algorithm. The step of “executing calculation of a neural network” can be interpreted as either an interactive end-user step – done by merely accessing a general computing system  – or a mathematical concept. The step of “set a division position” is merely the first step in an overall algorithm for the second step of  “quantize a variable”. There is nothing in the claim that requires more than an operation that a human, armed with the appropriate apparatus executing a mathematical algorithm (in this case “variable and error”) can perform. 
With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “quantizing a variable” and therefore does not integrate the judicial exception into a practical application. In particular, the claim includes additional elements as follows and includes using a processing apparatus to perform the following:
The steps use a neural network at a high level of generality such that said “position”/”variable”/ “error” can be used in the operation of the recited judicial exception , and the claimed features do not provide for “integration” of the abstract idea into a practical application. In fact, there are no limits on the apparatus, which is recited at a high level of generality and thus said apparatus does nothing more than perform generic computing functions of “quantizing a variable” in the claim.
With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. There is only a “providing”/“receiving”, “correction” (mental process), “determining”, “displaying” (extra-solution step), and it has not been shown that the mental process allows the “technology” (whether it is computer technology or any other technology) to do something that it previously was not able to do.
Dependent claims 2-12 are rejected for the same reasons; claims are directed to a judicial exception and do not integrate the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for the following reasons. 
- Regarding claim 1 line 6, the phrase "so that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, or if they qualify as intended use, or if the invention can operate without these features from executing. See MPEP § 2173.05(d).
- Regarding claim 13 line 5, the phrase "so that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, or if they qualify as intended use, or if the invention can operate without these features from executing. See MPEP § 2173.05(d).
- Regarding claim 14 line 6, the phrase "so that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, or if they qualify as intended use, or if the invention can operate without these features from executing. See MPEP § 2173.05(d).
Dependent claims 2-12 are rejected for the same reasons, as the intended scope of the claimed invention cannot properly be ascertained. Appropriate correction is required. .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamori et al. (US Patent US 8,553,764 B2, hereby referred to as “Yamori”).
Consider Claims 1, 13 and 14. 
Yamori teaches: 
1. An information processing device that executes calculation of a neural network, comprising: a memory; and a processor coupled to the memory and the processor configured to: / 13. An information processing method by an information processing device that executes calculation of a neural network, the information processing method comprising: / 14. A non-transitory computer-readable recording medium storing an information processing program that causes an information processing device configured to execute calculation of a neural network to execute a process, the process comprising:  (Yamori: abstract, column 5 lines 20-30, Figure 1, )
1. set a division position for quantization of a variable to be used for the calculation so that a quantization error based on a difference between the variable before the quantization and the variable after the quantization is reduced, / 13. setting a division position for quantization of a variable to be used for the calculation so that a quantization error based on a difference between the variable before the quantization and the variable after the quantization is reduced; / 14. setting a division position for quantization of a variable to be used for the calculation so that a quantization error based on a difference between the variable before the quantization and the variable after the quantization is reduced; (Yamori: column 9 all, Figures 3-4, column 12 lines 30-50, The direct motion vector calculator calculates the two motion vectors mvL0 and mvLl with the input macro block being the reference source by substituting 35 the co-located vector and the time intervals th and td for those in equations (1 ). More specifically, the direct motion vector calculator 20 divides the co-located vector by a ratio of the time interval th to the time interval td to calculate the two motion vectors mvL0 and mvLl. )
1. and quantize the variable based on the division position set. / 13. and quantizing the variable based on the set division position. / 14. and quantizing the variable based on the set division position. (Yamori: column 16 lines 2-37, The orthogonal transformer and quantizer 12 in the encoder 10 orthogonal-transforms and quantizes the prediction error signal calculated by the prediction error signal generator 11, thereby generating a quantization signal ( operation S111). The orthogonal transformer and quantizer 12 transfers the quantization signal to each of the decoder 14 and the variable-length encoder 13 in the encoder 10.)

Consider Claim 2. Yamori teaches The information processing device according to claim 1, wherein the processor is configured to: sequentially change the division position and calculate the quantization error for each of changes in the division position, and set the division position that causes the quantization error to be smallest as the division position to be used for the quantization. (Yamori: column 16 lines 2-37, The prediction mode determiner 21 thus selects as the prediction mode applicable to the input macro block the prediction mode of a minimum cost. Operations Sl0l-Sll0 are skipped for the macro block 35 undergoing neither inter-encoding nor intra-encoding. In operation Slll, the orthogonal transformer and quantizer 12 orthogonal-transforms the input macro block.)

Consider Claim 3. Yamori teaches The information processing device according to claim 2, wherein the processor is configured to: repeatedly execute a process of changing a plurality of the division positions one by one and finding the plurality of division positions that cause quantization errors to be smallest until the plurality of division positions are no longer changed, and set the division positions that are no longer changed as the division positions to be used for the quantization.(Yamori: column 16 lines 37-60, More specifically, the moving picture encoding apparatus 1 sets the co-located vector such that the time interval between the pictures as the reference destination and the reference source of the co-located vector is longer than the time interval between the encoding target picture including the macro block and the picture as the reference destination or the reference source of the co-located vector. The moving picture encoding apparatus 1 thus prevents a motion prediction error contained in the co-located vector from increasing in the motion vector calculated from the co-located vector. The
moving picture encoding apparatus 1 increases the prediction accuracy to the motion of the image in the macro block of the co-located vector in the temporal direct mode. As a result, the moving picture encoding apparatus 1 not only increases the macro blocks to which the temporal direct mode is applied, but also increases the encoding efficiency of the moving
picture data.)

Consider Claim 6. Yamori teaches The information processing device according to claim 2, wherein the processor is configured to when changes in the quantization error indicate downward convex characteristics, sequentially change the division position from another division position adjacent to the division position and determines that the quantization error is smallest when the quantization error turns from decreasing to increasing. (Yamori: column 16 lines 1-67, )

Consider Claim 7. Yamori teaches The information processing device according to claim 1, wherein the processor is configured to start executing a process of setting the division positions from an initial state in which the division positions are set at equal intervals. (Yamori: column 16 lines 37-60, More specifically, the moving picture encoding apparatus 1 sets the co-located vector such that the time interval between the pictures as the reference destination and the reference source of the co-located vector is longer than the time interval between the encoding target picture including the macro block and the picture as the reference destination or the reference source of the co-located vector. The moving picture encoding apparatus 1 thus prevents a motion prediction error contained in the co-located vector from increasing in the motion vector calculated from the co-located vector. The
moving picture encoding apparatus 1 increases the prediction accuracy to the motion of the image in the macro block of the co-located vector in the temporal direct mode. As a result, the moving picture encoding apparatus 1 not only increases the macro blocks to which the temporal direct mode is applied, but also increases the encoding efficiency of the moving
picture data.)

Consider Claim 8. Yamori teaches The information processing device according to claim 1, wherein the processor is configured to set the division position using an absolute value of the variable. (Yamori: column 15 lines 50-60, The prediction mode determiner 21 calculates costs representing evaluation values of code amounts of the input macro blocks in each of the intra-encoding mode, the forward prediction mode, the backward prediction mode, the bi-directional prediction mode, and the temporal direct mode. The prediction mode determiner 21 selects as a prediction mode 55 applicable to the input macro block a prediction mode of a minimum cost (operation S108). The prediction mode determiner 21 notifies the prediction image generator 22 of the selected prediction mode)

Consider Claim 9. Yamori teaches The information processing device according to claim 1, wherein the processor is configured to set the division position using the variable distinguished between positive and negative values. (Yamori: column 15 lines 50-60, The prediction mode determiner 21 calculates costs representing evaluation values of code amounts of the input macro blocks in each of the intra-encoding mode, the forward prediction mode, the backward prediction mode, the bi-directional prediction mode, and the temporal direct mode. The prediction mode determiner 21 selects as a prediction mode 55 applicable to the input macro block a prediction mode of a minimum cost (operation S108). The prediction mode determiner 21 notifies the prediction image generator 22 of the selected prediction mode)

Consider Claim 10. Yamori teaches The information processing device according to claim 1, wherein the processor is configured to set the number of division positions corresponding to a number 2m (m is a natural number of 1 or greater) of variables after the quantization.(Yamori: column 24 lines 20-47, In such a case, the co-located 20 vector decider 35 sets as the motion vector MV2(Vx2,Vy2) a motion vector of the macro block including the center position of the shift block, from among a plurality of macro blocks on the past reference picture. From among the macro blocks on the past reference picture, a macro block may at least 25 partially overlap the shift block. The co-located vector decider 35 may determine the motion vector MV2(Vx2,Vy2) by weighted-averaging the overlapping macro blocks with an area of overlapping regions.)

Consider Claim 11. Yamori teaches The information processing device according to claim 1, wherein the processor is configured to: repeatedly execute a batch process including a forward propagation process of sequentially executing calculation from an input side of the neural network, a back-propagation process of sequentially executing calculation from an output side of the neural network, and an update process of updating the variable based on a result of the back-propagation process, and in each of the batch processes, set the division position to be used in a next batch process after the update process. (Yamori: column 12 lines 60-67, column 13 lines 1-55, If the type of the encoding target picture is a P picture, the prediction mode determiner 21 selects one of the inter-encoding mode and the intra-encoding mode as an applicable prediction mode. Whether the inter-encoding mode is a forward prediction mode referring to a prior picture or a backward prediction mode referring to a subsequent picture may be determined based on information indicating a position of an encoding target picture within the GOP. If the encoding target picture is a 8 picture, the prediction mode determiner 21 selects as an applicable prediction mode one mode from the intra-encoding mode, the forward prediction mode, the backward prediction mode, the bi-directional prediction mode,
and the temporal direct mode.)

Consider Claim 12. Yamori teaches The information processing device according to claim 1, wherein the processor is configured to use the division position set by the position setting unit to quantize the variable to be used for inference of the neural network. (Yamori: column 24 lines 20-47, In such a case, the co-located 20 vector decider 35 sets as the motion vector MV2(Vx2,Vy2) a motion vector of the macro block including the center position of the shift block, from among a plurality of macro blocks on the past reference picture. From among the macro blocks on the past reference picture, a macro block may at least 25 partially overlap the shift block. The co-located vector decider 35 may determine the motion vector MV2(Vx2,Vy2) by weighted-averaging the overlapping macro blocks with an area of overlapping regions.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

June 4, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662